Exhibit 10.2

 



 
FEDERAL AGRICULTURAL MORTGAGE CORPORATION
2008 OMNIBUS INCENTIVE PLAN
FORM OF RESTRICTED STOCK AGREEMENT (DIRECTORS)


THIS AGREEMENT (the “Agreement”), effective as of [Date] (the “Grant Date”),
between Federal Agricultural Mortgage Corporation, a federally chartered
instrumentality of the United States and an institution of the Farm Credit
System (the “Company”), and [Name] (the “Participant”).
 
WHEREAS, the Participant is a Director of the Company and its Subsidiaries and
pursuant to the terms of the Company’s 2008 Omnibus Incentive Plan (the “Plan”),
the Company desires to provide the Participant with an incentive to remain a
Director of the Company and to align the Participant’s interests with the
interests of the Company’s stockholders.
 
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto agree as follows:
 
1. Definitions.  Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan.
 
2. Grant of Restricted Stock.  Subject to the terms and conditions contained
herein and in the Plan, the Company hereby grants to the Participant [ # ]
shares of Restricted Stock.
 
3. Vesting and Settlement of the Restricted Stock.  The Restricted Stock shall
vest if the Participant remains a Director of the Company on [Date] (the
“Vesting Date”).  Issuance of Shares in respect of the shares of Restricted
Stock that have vested shall be made to the Participant as soon as
administratively practicable following the Vesting Date.  A certificate
evidencing the appropriate number of Shares shall be issued in the name of the
Participant as soon as practicable following the Vesting Date.  A certificate
may also be issued through the Deposit/Withdrawal at Custodian (DWAC), the
automated system for deposits and withdrawals of securities from the Depository
Trust Company (DTC).
 
4. Termination of Service.
 
a. Death; Disability.  If, after the Grant Date and prior to the Vesting Date
(the “Restricted Period”), the Participant ceases to be a Director of the
Company due to the Participant’s death or Disability, the Restricted Stock shall
immediately vest and be settled in Shares.
 
b. Removal or Replacement by the President of the United States.  If the
Participant ceases to be a Director of the Company due to his or her removal or
replacement as a Director by the President of the United States during the
Restricted Period, the Restricted Stock shall immediately vest and be settled in
Shares.
 
c. Other Terminations of Service.  If the Participant ceases to be a Director of
the Company during the Restricted Period for any reason other than those set
forth in Sections 4(a) and 4(b), all unvested Restricted Stock shall be
cancelled immediately and the Participant will have no rights with respect to
the cancelled Restricted Stock.
 
5. Incorporation of Plan Terms.  This Agreement sets forth the general terms and
conditions of the Restricted Stock granted on the Grant Date.  This Agreement
and the Restricted Stock shall be subject to the Plan, the terms of which are
hereby incorporated herein by reference.  A copy of the Plan is available on the
Company’s intranet or may be obtained by contacting Jerome G. Oslick, General
Counsel at Federal Agricultural Mortgage Corporation, 1133 Twenty-First Street,
N.W., Suite 600, Washington, D.C., 20036.  In the event of any conflict or
inconsistency between the Plan and this Agreement, the Plan shall govern.  By
accepting the Restricted Stock the Participant acknowledges receipt of the Plan
(in written or electronic form) and represents that he or she is familiar with
its terms and provisions and hereby accepts the Restricted Stock subject to all
of the terms and provisions of the Plan and all interpretations, amendments,
rules and regulations which may, from time to time, be promulgated and adopted
pursuant to the Plan.  If the Participant receives or has received any other
award under the Plan or any other equity compensation plan for any year, it
shall be governed by the terms of the applicable award agreement, which may be
different from those set forth herein.
 
6. Restrictions on Transfer of Restricted Stock.  The Restricted Stock may not
be sold, transferred, assigned, pledged, or otherwise encumbered or disposed of
to any third party without prior written consent of the Company except by will
or the laws of descent and distribution or pursuant to a domestic relations
order and during the Participant’s lifetime, the Shares with respect to the
Restricted Stock shall be issued only to the Participant or his or her legal
guardian or representative.  Notwithstanding the foregoing, the Committee may,
in its sole discretion and subject to the terms and conditions it establishes
from time to time, authorize the Participant to transfer the Restricted Stock to
the Participant’s employer as provided in Section 7 hereof or to one or more
Immediate Family Members (or to trusts, partnerships, or limited liability
companies established exclusively for Immediate Family Members) provided that
there is no consideration for such transfer.  Any attempt to assign, transfer,
pledge, hypothecate or otherwise dispose of the Restricted Stock contrary to the
provisions of the Plan or this Agreement shall be null and void and without
effect.  “Immediate Family Member” shall mean the Participant’s children,
stepchildren, grandchildren, parents, stepparents, grandparents, spouse,
siblings (including half-brother and sisters), in-laws and persons related by
reason of legal adoption.  The Committee may cause a legend or legends to be put
on certificates representing the Shares to make appropriate reference to the
transfer restrictions under this Section 6.
 
7. Rights as a Stockholder.  During the Restricted Period, the Participant shall
have all of the rights and privileges of a stockholder as to his or her
Restricted Stock, other than the ability to transfer it (except for transfers to
the Participant’s employer that are required by the terms of his or her
employment), including the right to receive any cash or stock dividends declared
with respect to the stock, except that, in the event of any cash or stock
dividend, such dividend payment shall be deferred and shall be subject to the
same vesting and other provisions as the originally awarded Restricted Stock.
 
8. Entire Agreement.  This Agreement and the Plan constitute the entire
agreement and understanding between the parties with regard to the subject
matter hereof.  They supersede all other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the Restricted Stock granted pursuant to this Agreement.  By accepting
the Restricted Stock, the Participant shall be deemed to accept all of the terms
and conditions of the Plan and this Agreement.
 
9. Amendments.  The Committee shall have the power to alter, amend, modify or
terminate the Plan or this Agreement at any time; provided, however, that no
such termination, amendment or modification may adversely affect, in any
material respect, the Participant’s rights under this Agreement without the
Participant’s consent.  Notwithstanding the foregoing, the Company shall have
broad authority to amend this Agreement without the consent of the Participant
to the extent it deems necessary or desirable (i) to comply with or take into
account changes in or interpretations of, applicable tax laws, securities laws,
employment laws, accounting rules and other applicable laws, rules and
regulations, (ii) to take into account unusual or nonrecurring events or market
conditions, or (iii) to take into account significant acquisitions or
dispositions of assets or other property by the Company. Any amendment,
modification or termination shall, upon adoption, become and be binding on all
persons affected thereby without requirement for consent or other action with
respect thereto by any such person.  The Committee shall give written notice to
the Participant in accordance with Section 12(h) of any such amendment,
modification or termination as promptly as practicable after the adoption
thereof.  The foregoing shall not restrict the ability of the Participant and
the Company by mutual consent to alter or amend the terms of the Restricted
Stock in any manner that is consistent with the Plan and approved by the
Committee.
 
10. Adjustments.  Notwithstanding anything to the contrary contained
herein,  the Committee will make or provide for such adjustments to the
Restricted Stock as are equitably required to prevent dilution or enlargement of
the rights of the Participant that would otherwise result from (a) any stock
dividend, extraordinary dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company, or (b)
any change of control, merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, or issuance of rights or warrants to purchase securities, or (c) any
other corporate transaction or event having an effect similar to any of the
foregoing.  Moreover, in the event of any such transaction or event, the
Committee, in its discretion, may provide in substitution for the Award such
alternative consideration (including, without limitation, cash or other equity
awards), if any, as it may determine to be equitable in the circumstances and
may require in connection therewith the surrender of the Restricted Stock.
 
11. Listing.  Notwithstanding anything to the contrary contained herein, the
Restricted Stock may not vest, and the Shares issued with respect to the
Restricted Stock may not be purchased, sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of or encumbered in any way, unless such
transaction is in compliance with (a) the requirements of any securities
exchange, securities association, market system or quotation system on which
securities of the Company of the same class as the Shares are then traded or
quoted, (b) any restrictions on transfer imposed by the Company’s charter
legislation or bylaws, and (c) any policy or procedure the Company has adopted
with respect to the trading of its securities, in each case as in effect on the
date of the intended transaction.
 
12. Miscellaneous.
 
a. No Right to Future Grants.  Grants of Restricted Stock are discretionary
awards.  Neither the Plan nor the grant of the Restricted Stock or any other
awards confers on the Participant any right or entitlement to receive another
award under the Plan or any other plan at any time in the future or with respect
to any future period.
 
b. No Right of Continued Service.  Nothing in the Plan or this Agreement shall
interfere with or limit in any way the right of the Company or its Subsidiaries
to terminate the Participant’s service on the Board at any time or for any
reason not prohibited by law, nor confer upon the Participant any right to
continue his service as a Director for any specified period of time.
 
c. Assignment.  The Participant may not assign any of his or her rights
hereunder except as permitted by the Plan, as provided in Section 7 hereof or by
will or the laws of descent and distribution.  Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
heirs and permitted successors and assigns of such party.  All agreements herein
by or on behalf of Company, or by or on behalf of the Participant, shall bind
and inure to the benefit of the heirs and permitted successors and assigns of
such parties hereto.  Company shall have the right to assign any of its rights
and to delegate any of its duties under this Agreement to any of its
Subsidiaries or affiliates.
 
d. Tax Withholding.  The vesting of the Restricted Stock will require the
Participant to satisfy all applicable federal, state, local and foreign taxes.
 
e. Severability.  In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality shall not affect the remaining
parts of this Agreement, and this Agreement shall be construed and enforced as
if the illegal or invalid provision had not been included.
 
f. Waiver.  The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.
 
g. Headings.  The headings of sections and subsections herein are included
solely for convenience of reference and shall not affect the meaning of any of
the provisions of this Agreement.
 
h. Notices.  Any notice required by the terms of the Plan or this Agreement
shall be given in writing and shall be deemed effective upon personal delivery,
sending or posting of electronic communications or upon deposit in the mail, by
registered or certified mail.  Notice to the Company shall be delivered to:
 
Jerome G. Oslick, General Counsel
Federal Agricultural Mortgage Corporation
1133 Twenty-First Street, N.W.
Suite 600
Washington, DC 20036
 
Notice to the Participant shall be delivered at either (i) the address that most
recently provided to the Company or (ii) by Company email, Company intranet
postings or other electronic means that are generally used for Company employee
communications.
 
i. No Advice.  Nothing in the Plan or this Agreement should be construed as
providing the Participant with financial, tax, legal or other advice with
respect to the Restricted Stock.  The Company recommends that the Participant
consult with his or her financial, tax, legal and other advisors to provide
advice in connection with the Restricted Stock.
 
j. Governing Law.  This Agreement shall be governed by and construed in
accordance with federal law.  To the extent federal law incorporates state law,
that state law shall be the laws of the District of Columbia excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of the Plan or this Agreement to the substantive
law of another jurisdiction.  By accepting the Restricted Stock the Participant
hereby submits to the exclusive jurisdiction and venue of the federal courts in
the District of Columbia, to resolve any and all issues that may arise out of or
relate to the Plan or this Agreement.


IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the Date of Award.




FEDERAL AGRICULTURAL MORTGAGE CORPORATION
 


 
 
By:
______________________
 

 
 
Name:

 
 
Title:

 


 


 


 
 
 

 
 
[Participant’s Name]


 
 

--------------------------------------------------------------------------------

 
